On Second Motion for Rehearing.
In its motion for rehearing appellant insists that Chief Justice HUFF, of this court, was not disqualified, and that Special Justice ROLLINS had no authority to act. The affidavit of Chief Justice HUFF filed herein, shows that he is the holder of policies of insurance on his life, issued by the Amarillo National Life Insurance Company, to the amount of $5,000, payable to his wife upon his death; that they provide for payment, under certain circumstances, in case of sickness or injury during his life; that the policies are now in force. He further shows that his son-in-law was vice president and acting manager of the Amarillo National Life Insurance Company at the time the transfer by that company to appellant was executed, and that, from having heard his son-in-law discuss the matter while visiting his home, he learned something of the transaction. The affidavit further states that he did not consult with or in any way advise his son-in-law, or any one connected with the matter, concerning it, and, having suggested these things to the Associate Justices of the court, we agreed that he was disqualified and should not sit in the case. Boynton Lumber Co. v. Houston Oil Co., 189 S.W. 749, 760.
The motion is in all things overruled.